Title: To Thomas Jefferson from John V. Kean, 25 September 1825
From: Kean, John V.
To: Jefferson, Thomas


Dear Sir,
University
Sept 25th 1825
Agreeably to your directions I have brought back from Mr Jones’s ‘Bancroft,’‘Calvini Lexicon. judicum,’ & taken a copy of “Thomas’s Coke Littleton”; Mather’s Essay to do good he had sold. Neither “Raymond’s history” nor “Raymond’s Political œconomy” came to the library with the first boxes sent by Mr Hilliards; it is not in the box (no. 5) that came yesterday. and that completes the number of boxes belonging to the catalogues in my possession. If it be your desire I can procure a copy from Mr Jones, bound in boards.It is perhaps proper sir that I inform you that circumstances compel me to vacate the office of Librarian to this Institution, at the termination of the present session in Decr both to give you an opportunity of selecting a successor, & that he be in place to receive the books &C. in their proper state. I leave this employment not without the sincerest acknowledgments for your kindness in procuring it to me, as well as for directing me in the manner of discharging its duties; how faithfully, must he left to yourself & other judges to decide.Believe me your much obliged, and humble servtJohn V. Kean